Exhibit 10.5



KENNAMETAL INC.


RESTRICTED UNIT AWARD


(ALTERNATE FORM)


Grant Date: ____________________
Kennametal Inc. (the “Company”) hereby grants to «name» (the “Awardee”), as of
the Grant Date listed above, this Restricted Unit Award (the “Award”) for
«number of stock units» Stock Units, subject to the terms and conditions of the
Kennametal Inc. Stock and Incentive Plan of 2010, as Amended and Restated on
October 22, 2013, as further amended January 27, 2015 (the “Plan”) and the
additional terms listed below. Capitalized terms used herein, but not otherwise
defined, shall have the same meaning ascribed to them in Schedule A or in the
Plan.
1.
Each Stock Unit represents the right to receive one Share of the Company’s
Capital Stock, par value $1.25 per share, subject to the Forfeiture Restrictions
(defined below). Notwithstanding, Stock Units as initially awarded have no
independent economic value, but rather are mere units of measurement used for
the purpose of calculating the number of Shares, if any, to be delivered under
the Award.



2.
The prohibition against transfer and the obligation to forfeit and surrender the
Stock Units to the Company are herein referred to as “Forfeiture Restrictions.”
The Stock Units may not be sold, assigned, pledged, exchanged, hypothecated,
gifted or otherwise transferred, encumbered or disposed of, except as described
in the Plan, to the extent then subject to the Forfeiture Restrictions. The
Forfeiture Restrictions will be binding upon, and enforceable against, any
permitted transferee of the Stock Units.



3.
Provided that the Awardee does not Separate from Service and maintains
Continuous Status as an Employee from the Grant Date through the lapse date, the
Forfeiture Restrictions will lapse as follows: (a) on the first anniversary of
the Grant Date, one-third (1/3) of the Stock Units will vest and the Forfeiture
Restrictions will lapse as to those Stock Units; (b) on the second anniversary
of the Grant Date, an additional one-third (1/3) of the Stock Units will vest
and the Forfeiture Restrictions will lapse as to those Stock Units; and (c) on
the third anniversary of the Grant Date, the remaining one-third (1/3) of the
Stock Units will vest and the Forfeiture Restrictions will lapse as to those
Stock Units.



4.
The Stock Units, to the extent then subject to the Forfeiture Restrictions, will
be forfeited to the Company upon Separation from Service for any reason other
than death, Disability, Retirement or involuntary termination by the Company
without cause or voluntary termination by the Awardee for Good Reason (a) within
the six-month period immediately preceding a Change in Control in contemplation
of such Change in Control (and the Change in Control actually occurs) or (b)
during the two-year period following a Change in Control (a "Change in Control
Separation"). In the event that the Awardee Separates from Service as a result
of death, Disability, Retirement or a Change in Control Separation, the
Forfeiture Restrictions relating to any outstanding Stock Units under this Award
will automatically lapse.



5.
Except as otherwise provided herein, the shares of Company Capital Stock (the
“Shares”) underlying Stock Units which are no longer subject to Forfeiture
Restrictions shall be issued to the Awardee on the lapse date (or as soon as
reasonably practicable thereafter but in no event later than the 15th day of the
third month following such date), subject to the Awardee’s satisfaction of all
applicable income and employment withholding taxes. Notwithstanding the
foregoing or any provisions of this Award or the Plan to the contrary, for a
U.S. participant who is or becomes eligible to Separate from Service on account
of Retirement during the term of this award, upon a Separation from Service due
to Retirement, Disability or a Change in Control Separation, the delivery of any
Shares underlying this Award will be delayed and delivered on the six (6) month
anniversary of the Awardee’s Separation from Service, subject to the Awardee’s
satisfaction of all applicable income and employment withholding taxes.



6.
The Shares underlying Stock Units shall not be sold or otherwise disposed of in
any manner that would constitute a violation of any applicable federal or state
securities laws. The Company may refuse to register a transfer of the Shares on
the stock transfer records of the Company if the transfer constitutes a
violation of any applicable securities law and the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Shares.


1

--------------------------------------------------------------------------------





7.
This Restricted Unit Award is intended to comply with Section 409A of the
Internal Revenue Code (which deals with nonqualified deferred compensation) or
an exception thereto and the regulations promulgated thereunder and will be
construed accordingly. The Company reserves the right to administer, amend or
modify the Award or to take any other action necessary or desirable to enable
the Award to be interpreted and construed accordingly. Notwithstanding the
foregoing, the Awardee acknowledges and agrees that Section 409A may impose upon
the Awardee certain taxes or interest charges for which the Awardee is and shall
remain solely responsible.



8.
Notwithstanding anything to the contrary in this Award or the Plan, in the event
that this Award is not accepted by the Awardee on or before the date that is 180
days from the grant date noted herein (the “Forfeiture Date”), then this Award
shall become null and void and all Stock Units subject to this Award shall be
forfeited by the Awardee as of the Forfeiture Date. For acceptance to be valid,
the Awardee must accept this Award in the manner specified by the Company. Any
Shares underlying the Stock Units covered by this Award that are forfeited by
the Awardee shall be returned to the Plan and resume the status of shares
available for grant.



9.
All other terms and conditions applicable to this Award are contained in the
Plan. A copy of the Plan and related Prospectus is available on your accounts
page at netbenefits.fidelity.com under Plan Information and Documents, as well
as on The Hub under Human Resources.





KENNAMETAL INC.






By:     Kevin G. Nowe
Title:     Vice President, Secretary and General Counsel






    

2

--------------------------------------------------------------------------------



Schedule A


For purposes of this Award, the terms “Good Reason” and “Retirement” shall have
the meaning set forth below:
A. "Good Reason" for termination by the Awardee shall mean the occurrence of any
of the following in connection with a Change in Control:


(i)    without the Awardee's express written consent, the material diminution of
responsibilities or the assignment to the Awardee of any duties materially and
substantially inconsistent with his positions, duties, responsibilities and
status with Company immediately prior to a Change in Control, or a material
change in his reporting responsibilities, titles or offices as in effect
immediately prior to a Change in Control, or any removal of the Awardee from or
any failure to re-elect the Awardee to any of such positions, except in
connection with the termination of the Awardee's employment due to Cause (as
hereinafter defined) or as a result of the Awardee’s death;


(ii)    a material reduction by Company in the Awardee's base salary as in
effect immediately prior to any Change in Control;


(iii)    a failure by Company to continue to provide incentive compensation,
under the rules by which incentives are provided, on a basis not materially less
favorable to that provided by Company immediately prior to any Change in
Control;


(iv)    a material reduction in the overall level of employee benefits,
including any benefit or compensation plan, stock option plan, retirement plan,
life insurance plan, health and accident plan or disability plan in which
Awardee is actively participating immediately prior to a Change in Control
(provided, however, that there shall not be deemed to be any such failure if
Company substitutes for the discontinued plan, a plan providing Awardee with
substantially similar benefits) or the taking of any action by Company which
would adversely affect Awardee's participation in or materially reduce Awardee's
overall level of benefits under such plans or deprive Awardee of any material
fringe benefits enjoyed by Awardee immediately prior to a Change-in-Control;


(v)    the breach of this Agreement caused by the failure of Company to obtain
the assumption of this Agreement by any successor; and


(vi)    the relocation of the Awardee to a facility or a location more than 50
miles from the Awardee's then present location, without the Awardee's prior
written consent.


Notwithstanding the forgoing, in order for the Awardee to terminate for Good
Reason: (a) the Awardee must give written notice to Company or its successor of
the Awardee's intention to terminate employment for Good Reason within sixty
(60) days after the event or omission which constitutes Good Reason, and any
failure to give such written notice within such period will result in a waiver
by the Awardee of his right to terminate for Good Reason as a result of such act
or omission, (b) the event must remain uncorrected by the Company for thirty
(30) days following such notice (the "Notice Period"), and (c) such termination
must occur within sixty (60) days after the expiration of the Notice Period.


Subject to the terms and conditions of this Award and unless otherwise
specifically provided herein, in the event of a Change in Control Separation,
the Stock Units, to the extent earned by the Awardee, shall be paid as soon as
practicable following the date of such Change-in-Control Separation, but in no
event later than the last day of the “applicable 2½ month period” specified in
Treas. Reg. §1.409A-1(b)(4); provided that, in the Committee’s discretion, the
Stock Units may be settled in cash and/or securities or other property.


B. “Retirement" shall mean the Awardee’s Separation from Service with the
Company or any Subsidiary, Affiliate or Parent of the Company at a time when the
Employee (a) has attained age 55 with five years of service, (b) has attained
age 65, or (c) is required by law or regulations to terminate employment with
the Company or any Subsidiary, Affiliate or Parent of the Company under a
mandatory retirement scheme.





3